DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 as originally filed on 8/8/2019 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more

Step 1 of the Alice/Mayo Test
Claims 1-5 are within the statutory category or processes. 
Claims 6-10 are directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to an artificial intelligence eye disease screening service system, which under a broadest reasonable interpretation is software per se. 

Step 2A of the Alice/Mayo Test - Prong One
 Claim 1, which is a representative claim for all claims 1-10, recites: An artificial intelligence eye disease screening service method, comprising:
a step of acquiring ophthalmic examination data, including acquiring ophthalmic examination data of a user, wherein the ophthalmic examination data is obtained by a technician in a primary hospital through an ophthalmic examination on the user;
a step of ophthalmic examination data screening, including performing an artificial intelligence screening on the ophthalmic examination data to obtain a screening result; and
a step of generating ophthalmic examination result, including determining whether the screening result is normal or not, generating an ophthalmic examination report if the screening result is normal, and uploading the ophthalmic examination data to ophthalmologists of collaborative superior hospitals for review and generating the ophthalmic examination report according to a review if the screening result is abnormal.

The Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to determine how to obtain a screening result to determine if a screening is abnormal. 
Independent claim 6 contains nearly identical limitations, and is similarly rejected. Dependent claims 2-5 and 7-10 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-5 and 7-10 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
An artificial intelligence eye disease screening service method, comprising:
a step of acquiring ophthalmic examination data, including acquiring ophthalmic examination data of a user, wherein the ophthalmic examination data is obtained by a technician in a primary hospital through an ophthalmic examination on the user;
a step of ophthalmic examination data screening, including performing an artificial intelligence screening on the ophthalmic examination data to obtain a screening result; and
a step of generating ophthalmic examination result, including determining whether the screening result is normal or not, generating an ophthalmic examination report if the screening result is normal, and uploading the ophthalmic examination data to ophthalmologists of collaborative superior hospitals for review and generating the ophthalmic examination report according to a review if the screening result is abnormal.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication No. 2014/0006055 to Seraly, et. al. disclosing predictive models (para. 0014), such as the intelligence model
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0025 disclosing predictive models, such as the intelligence model

Dependent Claims 2-5 and 7-10 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea Claims 2-5 and 7-10). 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 1 recites steps of 
an ophthalmic artificial intelligence technology platform, which is used for carrying out an artificial intelligence screening on the ophthalmic examination data to obtain a screening result; and 
an ophthalmic examination report generation module, which is used for determining whether the screening result is normal, generating an ophthalmic examination report if the screening result is normal, and uploading the ophthalmic examination data to an ophthalmologist of a superior hospital for review and generating the ophthalmic examination report according to the review if the screening result is abnormal.

However, no description of how these steps are actually performed is provided in the specification.
ee MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer system to take the inputs of “ophthalmic examination data,” and output “a screening result” of normal or abnormal. While an ophthalmologist may normally perform these steps, no algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Dependent claims 7-10 incorporate the deficiencies of independent claim 6 and are rejected for the same reasons.
It is noted that the broadest reasonable interpretation of claims 1-5 would include interpretation of these steps performed mentally by an ophthalmologist and this situation is supported by the specification. Indeed, no computer hardware is recited as performing these steps. If claim 1 was amended to recite a computer as performing these steps, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph would be necessitated.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an ophthalmic examination data acquisition module” in claim 6
“an ophthalmic artificial intelligence technology platform” in claim 6
“an ophthalmic examination report generation module” in claim 6
“an eye disease type judging module” in claim 8
“an artificial intelligence screening module” in claim 8
“an ophthalmic examination report generation module” in claim 9
“an ophthalmic examination appointment module” in claim 10

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a step of acquiring ophthalmic examination data” in claim 1
“a step of ophthalmic examination data screening” in claim 1
“a step of generating ophthalmic examination result” in claim 1
“a step of generating ophthalmic examination result” in claim 5
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitations of:
“an ophthalmic examination data acquisition module” in claim 6
“an ophthalmic artificial intelligence technology platform” in claim 6
“an ophthalmic examination report generation module” in claim 6
“an eye disease type judging module” in claim 8
“an artificial intelligence screening module” in claim 8
“an ophthalmic examination report generation module” in claim 9
“an ophthalmic examination appointment module” in claim 10, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recites the limitation "an ophthalmic examination report generation module.” It is unclear if this refers to a different ophthalmic examination report generation module as recited in claim 6, from which claim 9 depends. The limitation will be construed as “the ophthalmic examination report generation module.”
The term "superior hospital" in claims 1 and 6 is indefinite, which renders the claims indefinite. The term "superior hospital” is not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Page 6 of the present disclosure provides insufficient information to define a superior hospital. In other words, the term is unclear because it is unclear what is necessary to be considered a "superior hospital" and what would not be considered a "superior hospital." The limitation will be construed to include any facility with specialists, such as ophthalmologists.
The specification at page 6 states that “[t]he primary hospital refers to a medical institution with a relatively low grade, such as a township health center, a village clinic and a community hospital. The superior hospital is a medical institution with higher grade than the primary hospital, such as a regional large and medium-sized hospital.” This explanation contains relative language that provides insufficient information to define a superior hospital. For example, what constitutes a “relatively low grade” or “a regional large and medium-sized hospital?”
Claims 2-5 and 7-10 are rejected at least due to their dependency from claims 1 and 6, respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US Publication No. 2002/0052551 to Sinclair, et al. (“Sinclair”) 
Regarding claim 1, Sinclair discloses 
An artificial intelligence eye disease screening service method, comprising: (para. 0019: grading retinopathy using artificial intelligence)
a step of acquiring ophthalmic examination data, (para. 0119: a central database stores screening examination data) including acquiring ophthalmic examination data of a user, (para. 0119: the screening examination data includes patient oriented data such as original image data from a patient) wherein the ophthalmic examination data is obtained by a technician in a primary hospital through an ophthalmic examination on the user; (para. 0007: the screening is performed by an ophthalmologist)
a step of ophthalmic examination data screening, including performing an artificial intelligence screening on the ophthalmic examination data to obtain a screening result; and (para. 0019: using artificial intelligence to obtain a grade of retinopathy, which is a screening result)
a step of generating ophthalmic examination result, including determining whether the screening result is normal or not, (para. 0069: the grade includes categories, which determine if there is no retinopathy (normal) or retinopathy, which is an abnormal result) generating an ophthalmic examination report if the screening result is normal, (para. 0069: grading the patient's ocular condition and creating a screening report, which would occur after no retinopathy or retinopathy result) and uploading the ophthalmic examination data to ophthalmologists of collaborative superior hospitals for review (para. 0073: the images, which are ophthalmic examination data are transmitted to ophthalmologists for review, and the ophthalmologists are members of a superior hospital) and generating the ophthalmic examination report according to a review if the screening result is abnormal. (para. 0069: grading the patient's ocular condition and creating a screening report, which would occur after no retinopathy or retinopathy result).

Regarding claim 2, Sinclair discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the step of ophthalmic examination data screening specifically includes adopting a corresponding artificial intelligence model for targeted kinds of eye diseases, (Sinclair, para. 0071: grading a specific ocular condition using a retinopathy grading algorithm, which is artificial intelligence, see para. 0019) and carrying out the artificial intelligence screening on the ophthalmic examination data (Sinclair, para. 0071: the RGA “grading” is a form of screening). 

Regarding claim 4, Sinclair discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the ophthalmic examination data includes one or more among visual acuity, fundus images, anterior segment images, intraocular pressure, and diopters (Sinclair, para. 0303: image processing of fundus images).

Regarding claim 6, Sinclair discloses 
An artificial intelligence eye disease screening service system, comprising: (para. 0019: grading retinopathy using artificial intelligence)
an ophthalmic examination data acquisition module, which is used for acquiring ophthalmic examination data (para. 0119: a central database stores screening examination data) of a user (para. 0119: the screening examination data includes patient oriented data such as original image data from a patient) and sending the ophthalmic examination data to an ophthalmic artificial intelligence technology platform, (para. 0071: the data, which includes images, is sent to a retinopathy grading algorithm, which is artificial intelligence, see para. 0019) in which the ophthalmic examination data is obtained by a technician in a primary hospital through an ophthalmic examination on the user; (para. 0007: the screening is performed by an ophthalmologist)
an ophthalmic artificial intelligence technology platform, which is used for carrying out an artificial intelligence screening on the ophthalmic examination data to obtain a screening result; and (para. 0019: using artificial intelligence to obtain a grade of retinopathy, which is a screening result)
an ophthalmic examination report generation module, which is used for determining whether the screening result is normal, (para. 0069: the grade includes categories, which determine if there is no retinopathy, or normal) generating an ophthalmic examination report if the screening result is normal, and (para. 0069: grading the patient's ocular condition and creating a screening report, which would occur after no retinopathy or retinopathy result) uploading the ophthalmic examination data to an ophthalmologist of a superior hospital for review (para. 0073: the images, which are ophthalmic examination data are transmitted to ophthalmologists for review, and the ophthalmologists are members of a superior hospital) and generating the ophthalmic examination report according to the review if the screening result is abnormal. (para. 0069: grading the patient's ocular condition and creating a screening report, which would occur after no retinopathy or retinopathy result)

Regarding claim 7, Sinclair discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the ophthalmic artificial intelligence technology platform is particularly used to adopt corresponding artificial intelligence models for targeted kinds of eye diseases, (Sinclair, para. 0071: grading a specific ocular condition using a retinopathy grading algorithm, which is artificial intelligence, see para. 0019) and perform the artificial intelligence screening on the ophthalmic examination data (Sinclair, para. 0071: the RGA “grading” is a form of screening). 

Regarding claim 10, Sinclair discloses each of the limitations of claim 1 as discussed above, and further discloses:
further comprising an ophthalmic examination appointment module, (Sinclair, para. 0095: workflow manager manages patient appointments) which is used for acquiring appointment information of the user, (Sinclair, para. 0095: the workflow manager is aware of patient schedules, including appointments) and making an appointment with the technician in primary hospitals to perform the ophthalmic examination on the user (Sinclair, para. 0094: if a patient has not appeared for a scheduled screening, the system generates a reminder for the patient and the patient's physician for a  screening appointment, which under a broadest reasonable interpretation is the equivalent of scheduling an appointment. In addition, Sinclair teaches having a screening appointment (para. 0008), which means that an appointment was made, and the claim does not require that the above steps be performed in any particular order).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2002/0052551 to Sinclair, et al. (“Sinclair”) in view of US Publication No. 2010/0023342 to Johannes, et al. (“Johannes”) 
claim 3, Sinclair discloses each of the limitations of claim 1 as discussed above, and further discloses:
adopting an artificial intelligence model corresponding to the determined type of eye disease, (Sinclair, para. 0071: grading a specific ocular condition using a retinopathy grading algorithm, which is artificial intelligence, see para. 0019) and carrying out the artificial intelligence screening on the ophthalmic examination data (Sinclair, para. 0071: the RGA “grading” is a form of screening).
Sinclair does not explicitly recite, but Johannes teaches that it is old and well known in the art of healthcare to include determining which type of disease require additional screening because the patient is at higher risk for certain diseases according to the type of the examination data obtained; and (Johannes, para. 0067: using initial albumin testing, which a type of examination data, to determine what other kinds of testing (such as liver enzyme test) are needed). The eye disease, ophthalmic examination data, and artificial intelligence are taught by Sinclair above. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Sinclair to use initial screening to determine what additional screening is needed, as taught by Johannes, because these features of Johannes improve facility policies or procedures relating to care of patients with likelihoods of developing complications. (Johannes, 0009).

Regarding claim 8, Sinclair discloses each of the limitations of claim 1 as discussed above, and further discloses:
an eye disease type judging module, (Sinclair, para. 0071: the RGA) 
an artificial intelligence screening module, which is used for adopting the artificial intelligence model corresponding to the determined type of eye disease, and (Sinclair, para. 0071: grading a specific ocular condition using a retinopathy grading algorithm, which is artificial intelligence, see para. 0019) performing the artificial intelligence screening on the ophthalmic examination data (Sinclair, para. 0071: the RGA “grading” is a form of screening).
Sinclair does not explicitly recite, but Johannes teaches that it is old and well known in the art of healthcare to include determining which type of disease require additional screening because the patient is at higher risk for certain diseases according to the type of the examination data obtained; and (Johannes, para. 0067: using initial albumin testing, which a type of examination data, to determine what other kinds of testing (such as liver enzyme test) are needed). The eye disease, ophthalmic examination data, and artificial intelligence are taught by Sinclair above. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Sinclair to use initial screening to determine what additional screening is needed, as taught by Johannes, because these features of Johannes improve facility policies or procedures relating to care of patients with likelihoods of developing complications. (Johannes, 0009).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2002/0052551 to Sinclair, et al. (“Sinclair”) in view of US Publication No. 2020/0286615 to Hartung, et al. (“Hartung”) 
Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the method also includes a step of generating the ophthalmic examination report; (Sinclair, para. 0069: creating a screening report)
 acquiring personal information (Sinclair, para. 0068: transmitting patient data) input by the user (Sinclair, para. 0066: the patient information is input by the patient to a clipboard), wherein the personal information includes identity information and/or health information; and (Sinclair, para. 0126: patient data includes personal identification information (para. 0127) and diagnoses, para. 0128)
and sending the examination report to the user (Sinclair, para. 0069: the report is sent back to screening site before the patient leaves, meaning that the report is sent to the patient).
Sinclair does not explicitly recite, but Hartung teaches that it is old and well known in the art of healthcare to include determining whether to generate an examination report or not (Hartung, para. 0037: creating a report data set based on a probability value, meaning the report is created or not created based on a probability value) according to whether the personal information meets a preset requirement or not, (Hartung, para. 0033: the probability value is based on medical imaging data, which is personal information, and is a requirement).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Sinclair to include generating a report based on a requirement, as taught by Hartung, because these features of Hartung improve identification of abnormalities in medical data. (Hartung, 0003).

Regarding claim 9, Sinclair discloses each of the limitations of claim 1 as discussed above, and further discloses:
further comprising an ophthalmic examination report generation module, (Sinclair, para. 0069: the central server creates a screening report) which is used for acquiring personal information (Sinclair, para. 0068: transmitting patient data to the central server) input by the user, (Sinclair, para. 0066: the patient information is input by the patient to a clipboard) in which the personal information includes identity information and/or health information, (Sinclair, para. 0126: patient data includes personal identification information (para. 0127) and diagnoses, para. 0128) 
and sending the examination report to the user (Sinclair, para. 0069: the report is sent back to screening site before the patient leaves, meaning that the report is sent to the patient).
Sinclair does not explicitly recite, but Hartung teaches that it is old and well known in the art of healthcare to include determining whether to generate an examination report or not (Hartung, para. 0037: creating a report data set based on a probability value, meaning the report is created or not created based on a probability value) according to whether the personal information meets a preset requirement or not, (Hartung, para. 0033: the probability value is based on medical imaging data, which is personal information, and is a requirement).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Sinclair to include generating a report based on a requirement, as taught by Hartung, because these features of Hartung improve identification of abnormalities in medical data. (Hartung, 0003).

Conclusion




























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHYAM M GOSWAMI
Examiner
Art Unit 3686






	/Victoria P Augustine/                      Supervisory Patent Examiner, Art Unit 3686